Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
1.	Preliminary Amendment filed on 03/19/2021 is noted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Steinbach (US 2017/0176183 A1) describes devices and methods where the pressure sensor is removed and spatially separated from the sensor plane formed by the other sensors of the sonde. In particular, the pressure sensor may be located within the sonde body, while the other sensors extend away from the body in a longitudinal direction, with the distal end of the sensor having the active sensing region forming the sensor plane. While pressure is an important physical property for measurement in typical sonde applications in order to obtain a depth measurement, a pressure sensor to measure depth merely needs to be in fluid communication with the body of the fluid being tested in order to operate. However, by moving the pressure sensor to a different position away from the other sensors in the sonde device, true depth measurement at the sensor plane is then estimated based on the distance between the pressure sensor and the sensor plane. Although at very large depths the percentage error in depth measurement may be small, the error becomes significant and substantial at smaller depths associated with shallower fluid applications, including groundwater applications. While there is no orientation-associated depth error for a sonde remaining in true correct vertical alignment, such an orientation is not realistic during actual use where there may be fluid motion disturbing the sonde and affecting orientation change during use. Examples include water currents, flowing water, or movement by the user deploying the sonde, including from a water-craft on the water surface, where there is deviation from vertical, such as at least 5°, 10°, 15° or more deviation from vertical. Accordingly, accurate depth measurement is challenging as the sonde tends to not remain consistently in a straight up and down configuration due to current in the water, movement at the surface such as being attached to a boat, ship or a person, touching debris or the bottom surface over which the fluid is located, or other interaction that perturbs sonde orientation.

	Olsson (US 2006/0006875 A1) describes an elongate flexible ferromagnetic core, a coil surrounding a portion of the core, and a housing surrounding the coil. An electronic drive circuit is mounted in the housing and is connected to the coil for supplying the coil with an electric signal that will induce the core to emit electromagnetic signals at a predetermined strength and frequency that can be remotely detected. In accordance with another aspect of the present invention a sonde includes a water-tight generally spherical float housing. A ferromagnetic core is mounted inside the float housing and a coil surrounds the core. A battery holder is mounted inside the float housing. An electronic drive circuit is mounted inside the float housing and is powered by the battery for supplying the coil with an electric signal that will induce the core to emit electromagnetic signals at a predetermined strength and frequency that can be remotely detected. In accordance with still another aspect of the present invention, a sonde includes a cylindrical hollow tube made of a ferromagnetic material and configured to removably receive a battery. A coil surrounds the tube. An electronic drive circuit is connectable to the battery for supplying the coil with an electric signal that will induce the tube to emit electromagnetic signals at a predetermined strength and frequency that can be remotely detected. A water-tight housing surrounds and encloses the coil and the electronic drive circuit. An end cap is connectable to a rear end of the tube for sealing the same and is configured for coupling to a snake or a drain cleaning machine. In accordance with still another aspect of the present invention, a sonde includes a cylindrical hollow tube made of a ferromagnetic material and configured to removably receive a battery. A coil surrounds the tube. An electronic drive circuit abuts an end of the tube or is longitudinally spaced from the end of the tube and is connectable to the battery for supplying the coil with an electric signal that will induce the tube to emit electromagnetic signals at a predetermined strength and frequency that can be remotely detected. A water-tight housing made of over-molded plastic surrounds and encloses the coil and the electronic drive circuit. An end cap is connectable to a rear end of the tube for sealing the same and is configured for coupling to a snake or a drain cleaning machine. In accordance with still another aspect of the present invention, a sonde includes a cylindrical hollow tube made of a ferromagnetic material and configured to removably receive a battery. A coil surrounds the tube. An electronic drive circuit is connectable to the battery for supplying the coil with an electric signal that will induce the tube to emit electromagnetic signals at a predetermined strength and frequency that can be remotely detected. A water-tight housing surrounds and encloses the coil and the electronic drive circuit. An end cap is connectable to a rear end of the tube for sealing the same. An illumination device is mounted behind a transparent portion of the housing and is energized by the battery for indicating a status of the electronic drive circuit. In accordance with still another aspect of the present invention, a sonde includes a cylindrical hollow tube made of a ferromagnetic material and configured to removably receive a battery. A coil surrounds the tube. An electronic drive circuit is connectable to the battery for supplying the coil with an electric signal that will induce the tube to emit electromagnetic signals at a predetermined strength and frequency that can be remotely detected. A water-tight housing surrounds and encloses the coil and the electronic drive circuit. An end cap is connectable to a rear end of the tube for sealing the same. A waterproof switch which is manually actuable by twisting the end cap for turning the electronic drive circuit ON and OFF. In accordance with still another aspect of the present invention, a sonde includes a cylindrical hollow tube made of a ferromagnetic material and configured to removably receive a battery. A coil surrounds the tube. An electronic drive circuit is connectable to the battery for supplying the coil with an electric signal that will induce the tube to emit electromagnetic signals at a predetermined strength and frequency that can be remotely detected. A water-tight housing surrounds and encloses the coil and the electronic drive circuit. An end cap is connectable to a rear end of the tube for sealing the same. A tubular protective outer case encloses the water-tight housing and has a sealed rear end configured for coupling to a drain cleaning machine. A closure plug is inserted into a forward end of the protective outer case. In accordance with still another aspect of the present invention a sonde includes a ferromagnetic core, a coil surrounding the core, a housing surrounding the core, and a holder inside the housing for at least one battery. An electronic drive circuit is mounted inside the housing and can be powered by the battery for supplying the coil with an electric signal that will induce the core to emit electromagnetic signals at a predetermined strength and frequency that can be remotely detected. The circuit includes an illumination device mounted behind a transparent portion of the housing. The electronic drive circuit energizes the illumination device using power from the battery to indicate a status of the electronic drive circuit.

	Olsson (US 11187822 B2) describes a sonde device, comprising: an elongate cylindrical waterproof housing including a watertight sealable openable dome-shaped battery compartment cap for removing and replacing a battery: a magnetic core centrally and axially disposed inside the housing along substantially all of the length of the housing, the magnetic core including: a plurality of axially elongate cross-sectional arc shaped core section elements, each core section element in direct physical contact with one or more other of the core section elements; the battery being disposed within the magnetic core for providing DC power to the electronic circuit; and a support structure for positioning the core section elements thereon; an electronic circuit disposed within the housing, the electronic circuit electrically coupled to and powered by the battery to generate an alternating current signal output at ones of a plurality of different predetermined frequencies; and a coil assembly disposed along the length of the magnetic core, the coil assembly comprising a winding wound outside the plurality of core section elements, the winding being coupled to the output of the electronic circuit to receive a current signal therefrom and generate a corresponding magnetic field dipole signal.  A sonde device, comprising: an elongate cylindrical waterproof housing including a watertight sealable openable dome-shaped battery compartment cap for removing and replacing a battery: a magnetic core centrally and axially disposed inside the housing along substantially all of the length of the housing, the magnetic core including: a plurality of core section elements, each core section element in direct physical contact with one or more other of the core section elements; the battery being disposed within the magnetic core for providing DC power to the electronic circuit and a support structure for positioning the core section elements thereon; an electronic circuit disposed within the housing, the electronic circuit including circuitry for generating a current signal to generate the output magnetic field signals at two or more frequencies, the electronic circuit electrically coupled to and powered by the battery to generate an output alternating current signal at ones of a plurality of different predetermined frequencies; and a coil assembly disposed along the length of the magnetic core, the coil assembly comprising a winding wound outside the plurality of core section elements, the winding being coupled to the output of the electronic circuit to receive the current signal therefrom and generate a corresponding magnetic field dipole signal; wherein the support structure comprises a non-conductive tubular structure.

	Spaulding (US 7975392 B1) describes  a tool comprises at least one inertial sensor having a closed loop servomechanism for providing inertial data usable in constructing a borehole as part of a drilling operation, and which inertial sensor is liable to unwanted downhole induced vibration associated with borehole construction, the arrangement being such that, in use, unwanted vibration is superimposed as a waveform on an output current from the inertial sensor, the tool comprising a damping circuit having a capacitance for filtering at least some of the waveform from the output current, characterised in that the damping circuit comprises a sink for the waveform part of the output current to increase the filtering effect provided by the damping circuit. Unwanted downhole induced vibration includes drilling induced vibration, but also includes any other vibration downhole that affects the output current of the inertial sensor. In some embodiments the sink acts as both a positive and negative current sink, that is the sink acts on both positive and negative parts of the waveform. The inertial data may be useful in, but not limited to, any one or any combination of the following drilling operations: borehole trajectory guidance, geo-steering, rotary-steerable drilling, RPM data, gamma ray binning data, and drill string stick/slip measurements, and vertical borehole drilling. As such, the inertial data provided by the inertial sensor may, for example, represent acceleration along a sensitive axis of the sensor. One type of sensor useful for this purpose is an accelerometer. In certain embodiments the damping circuit has a cut-off frequency of less than about 100 Hz, whereby deliberate changes in orientation of the inertial sensor are permitted to change the voltage stored across the capacitance and thereby the output indication of orientation provided by the damping circuit, but wherein higher frequencies in the output current leave the voltage across the capacitance substantially unaffected. How much of the waveform is left in the output current may be chosen for the particular application since some applications require much more of a waveform filtering affect than others. Accordingly, the cut-off frequency can be set according to the intended application, although in some embodiments the cut-off frequency can be adjusted during use. For example, a typical cut-off frequency would be about 10 Hz for rotary-steerable drilling, although higher and lower cut-off frequencies could be chosen. The cut-off frequency might be between about 30-50 Hz for rotary sensing applications e.g. gamma ray sensing, RMP, stick/slip, etc. The deliberate changes in orientation of the inertial sensor may be caused for example by rotary drilling and by rotation of the drill string to change the toolface. In some embodiments the damping circuit uses the output current from the inertial sensor to provide a DC output voltage representing a relative rotational position of the inertial sensor for use in guiding a drilling operation, the damping circuit being arranged to input the DC output voltage into an ADC that has an acceptable input voltage capture range above or below which an input voltage is clipped causing a rectification error in an output from the ADC, the arrangement being such that, in use, the DC output voltage is substantially stabilised by the damping circuit so that during drilling the DC output voltage remains substantially within the capture range of the ADC despite drilling induced vibration of the inertial sensor. In some embodiments, the damping or filtering effect provided by the damping circuit may be adjusted during use to try to maintain the DC output voltage within the capture range of the ADC in the tool.

	Olsson (US 2014/0320133 A1) describes methods and systems of sonde devices capable of being inserted into pipes or other conduits and emitting magnetic field output signals at one or more frequencies for locating purposes. Embodiments of sonde devices as described in the present disclosure may be used with a buried object locator device enabled to sense the emitted frequency or frequencies from the sonde device to trace and/or map buried pipe, conduits, other utilities or cavities.  For example, in one aspect the disclosure relates to a sonde device as may be used in buried object locating systems. The sonde device may include, for example, a housing, which may be a structural and/or waterproof housing. The housing may include threaded or otherwise sealable caps or openings to load or unload batteries or other internal elements. The sonde device may further include a core. The core may include a magnetic section with a plurality of core section elements. The core may further include one or more support structures for positioning the core section elements. The core may include one or more windings. The one or more windings may be disposed about the core structure. The windings may include primary and secondary windings. In another aspect, the disclosure relates to a sonde that may include a core structure including two or more ferrite arc core section elements configured to optimize the reduction of eddy currents. In some embodiments, other materials, besides ferrites, may be used to reduce eddy currents. In another aspect, the disclosure relates to a system for locating buried objects wherein a sonde device may be used in conjunction with an associated locator device and may be capable of emitting output magnetic field signals at two or more frequencies. In some embodiments, the frequencies may be manually switched by a user. In other embodiments, an automatic frequency switching scheme may be used in conjunction with an enabled locator device. In some embodiments, the frequencies emitted may include 512 Hz and 32,768 Hz.

	Clark (US 8883079 B2) describes a water-quality monitoring system for monitoring quality of water in an aquatic environment. The system includes a chemical indicator wheel designed and configured to be submerged in the water of the aquatic environment during use, the chemical indicator wheel including: a holder having a rotational axis; and a plurality of chemical indicators fixedly supported by the holder, wherein the plurality of chemical indicators are designed and configured to undergo optically detectable changes in response to changes in levels of corresponding respective differing constituents of the water; and a monitoring unit that includes: an optical reader designed and configured to acquire optical readings of each of the plurality of indicators; and a drive system designed and configured to drive the chemical indicator wheel to at least one reading position for each of the plurality of chemical indicators, wherein the optical reader can take a reading. In another implementation, the present disclosure is directed to a water-quality monitoring unit for monitoring quality of water in an aquatic environment, wherein the monitoring is designed and configured to rotatably drive a chemical indicator wheel designed and configured to be submerged in the water of the aquatic environment during use, the chemical indicator wheel having a rotational axis and including a plurality of chemical indicators designed and configured to undergo optically detectable changes in response to changes in levels of corresponding respective differing constituents of the water. The monitoring unit includes an optical reader designed and configured to acquire optical readings of each of the plurality of indicators; and a drive system designed and configured to drive the chemical indicator wheel to at least one reading position for each of the plurality of chemical indicators, wherein the optical reader can take a reading.

	Uttecht (US 5806195 A) describes a rate gyro based survey device and a method of conducting a survey of a well borehole. In many instances, a well borehole is drilled which is substantially vertical. Rudimentary survey devices are used for such wells. By contrast, many wells are highly deviated. The well will define a pathway through space which proceeds from a centralized well head, typically clustered with a number of other wells, and extends in a serpentine pathway to a remote point of entry into a producing formation. This is especially the case with offshore platforms. Typically, an offshore platform will be located at a particular location. A first well is drilled to verify the quality of the seismic data. Once a producing formation is located, and is verified by the first well, a number of other wells are drilled from the same location. This is advantageous because it requires that the offshore drilling platform be anchored at a particular location. It is anchored at a given site and several wells are then drilled from that site. The wells drilled from a single site will enter the producing formation at a number of scattered locations. As an example, consider a producing formation which is 15,000 feet in length and width and which is located at a depth of 10,000 feet. From a single location approximately near the center, it is not uncommon to drill as many as 30 wells or more to the formation. Consider as an example an offshore location in about 200 feet of water where drilling is conducted into the single formation from a single platform location. After the first well has been drilled, a template is lowered to the mudline and rested on the bottom. The template typically supports several conductor pipes, typically arranged in a grid pattern such as 4.times.8. This provides a template with 32 holes in the template. Conductor pipes are placed in the holes in the template. Below that, a deviated well is drilled for most of the wells. Some of the wells are deviated so that they are drilled at an angle of perhaps only 30.degree. with respect to the horizon as the wells are extended out laterally in a selected direction. The wells enter the formation at predetermined points. This means that each well has a first vertical portion, a bent portion below the conductor pipe, and then a long deviated portion followed by another portion which is often vertical. So to speak, the well is made of serial segments in the borehole. A survey is necessary to determine the precise location of the well borehole. In most deviated wells, a free fall instrument typically is not used. Free fall survey instruments are used for fairly vertical wells. Where the vertical component is substantial and the lateral deviation is nil, survey instruments are readily available which can simply be dropped to obtain such data. Alternately, survey instruments are known which can be placed in the drill string at the time of retrieval of the drill string so that data is obtained as the drill string is pulled from the well borehole. This typically occurs when the drill bit is changed. The capture of accurate survey information is important, especially where the well is highly deviated. As an example, the well can be deviated where it extends at a 30.degree. angle with respect to the horizon. It can have two or more large angular deflection areas. The well might terminate at a lateral location as much as 5,000 to 10,000 feet to the side of the drilling platform. Without regard to the lateral extent of the well borehole, and without regard to the azimuth or the depth of the well, it is important to obtain an accurate survey from such wells. In this instance, an accurate survey is required to enable drilling the well to the total depth desired and hitting the target entry into the producing formation. Typically, two or three surveys are required while drilling the well borehole. The surveys that are necessary enable correction to be undertaken so that the well can be further deviated to the intended location for the well. In one aspect, the present disclosure sets forth a system which is able to be run on a slickline. The slickline is simply a support line to enable the sonde to be lowered to the bottom of the well borehole. The borehole path in space is located by the present system. In doing so, the sonde which encloses the equipment of the disclosure is lowered in either of two different fashions. In one instance, it can simply be lowered on the slickline and then left at the bottom of the drill string, and then is moved incrementally upwardly as the drill string is pulled. Pulling the drill string in necessary to change the drill bit which is periodically required. In that sequence, the device is lowered to the bottom of the drill string and is landed just above the drill bit. At that juncture of proceedings, the sonde cannot precede any further because it is captured within the drill string and is too large to pass through the openings in the drill bit. The drill bit is normally replaced by pulling the drill string. The drill string is pulled by removing the topmost joints of pipe. Typically, the derrick is sufficiently tall that three joints can be removed simultaneously. The three joints together comprise a stand which is placed in the derrick to the side of the rotary table. By this approach, the entire drill string is pulled incrementally moving the drill bit towards the surface for replacement. Each stand is approximately 90 feet in height. Therefore the drill bit is stationary for an interval sufficient to remove one stand, and these intervals are spaced at 90 feet in length. At each momentary stop in the process of removing the drill string, the drill bit is stopped and hence the sonde is stopped. This enables the device to obtain additional data. The data is measured at the stops while the survey is conducted.
	Scott (US 10302616 B2) describes a multi-parameter sonde comprising a plurality of independent sensors each having a distal sensing surface and a proximal end. In this manner, the sensors may generally be described as longitudinally extending in that the longest dimension is in the longitudinal direction extending between the ends. A base operably connects to the proximal end of each of the sensors. Adjacent distal sensing surfaces contact each other to form a continuous distal sensing surface comprising the plurality of independent sensors. In this manner, substantial gaps or empty spaces between adjacent sensors are avoided. The base communicates with the sensors, such as by providing commands to and receiving data from the sensors, and contains other relevant electronics such as for displaying information, recording readings, and outputting readings, as well as related components including a power source and connections thereto, including as provided by U.S. Provisional Patent Application by Duane McKee titled “Integrated User Interface for Status and Control of a Submersible Multi-Parameter Sonde” filed Nov. 10, 2014. Each of the plurality of independent sensors comprise an inner corner edge and a pair of side surfaces extending from the inner corner edge. The sides end at an outer edge and define a plane. The planes are separated from each other by a side angle. An outer facing surface connects the pair of side surfaces at the outer edge, thereby forming a three-sided sensor housing. Accordingly, adjacent sensors may have their sides in intimate contact with each other, with an external surface formed by the plurality of outer-facing surfaces. For example, in use the side surfaces of adjacent sensors are in substantially continuous contact or continuous contact. The outer surface has any desired shape. For example, if a straight-edge outer surface is desired, the outer surface may comprise a portion that is straight-edged or may be entirely straight-edged (e.g., triangle cross section). In an aspect, the plurality of sensors form an outer surface having circular cross-section. In this manner, each individual sensor has a curved outer surface that forms part of a circle, with a length that extends between the side outer edges defined by the side angle and the length of the side from the inner corner edge, also referred herein as a radial dimension or distance. The multi-parameter sonde provided herein is compatible with any number of individual sensors. For example, the base may operably connect between 2 and 12 sensors and the side angle may be correspondingly selected such as from a range that is greater than or equal to 30° and less than or equal to 180°. In one embodiment, the base operably connects four sensors, each sensor having a side angle of 90° and an outer facing surface with a curvature corresponding to one-quarter of a circle so that the plurality of sensors form an outer surface with a cross-section that is substantially circular. Similarly, any number (n) of sensors may be employed, with the resultant external surface formed by the plurality of outer-facing surfaces having a circular cross-section. In this manner, the sum of the n side sensor angles is about 360°. In many applications, not all the available sensors are required. So that for a sonde having “n” sensors, the application requires a number of sensors less than “n”. In such a situation, rather than having an unneeded and expensive sensor in the sonde, a sensor blank may be used, wherein the sensor blank has an external shape that corresponds to an external shape of the sensor being replaced. For example, for a four-sensor configuration, the sonde may have one sensor blank and three sensors, two sensor blanks and two sensors, or three sensor blanks and one sensor. The sensor blank has a surface shape corresponding to the to-be-replaced sensor, with the internal volume devoid of any expensive sensing and electronic circuitry associated with the sensing functionality. Any of the multi-parameter sondes provided herein may further comprise a sensor-guard having a sensor receiving volume and a sample sensing volume, wherein the plurality of sensors occupy substantially the entire volume of the sensor receiving volume. The sensor receiving volume corresponds to that portion of the sensor guard that extends from the base to the distal sensing surface. In this aspect, “substantially the entire volume” refers to at least 90%, at least 95% or at least 99% of the sensor receiving volume that is physically occupied by the plurality of sensors. Accordingly, the sondes may be described in terms of dead space or void volume within the sensor guard that is less than 10%, less than 5% or less than 1% of the sensor receiving volume portion of the sensor guard. Of course, there is another portion of the sensor guard that has a liquid-containing volume but that is not considered a dead space or void volume because that portion serves an important functional role of allowing the sensor(s) to measure a water parameter. That portion is also referred herein as the sensing volume and may be between about 30 mL and 100 mL. In an aspect, the dead space or void volume is selected from a range that is between about 1% and 10%, or is about 5%, with a corresponding sensor volume between about 99% and 90% of the possible volume, or about 95%.
	Double Patenting 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of a related Application No. 16/546,124 now US Patent 10,908,140, claims 1-19 of a related Application No. 14/937,152 now US Patent 10,429,369. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application and is a slightly different version of the previous application because of the manipulation of claim language.


Claim 1 (17/142,552, current case)
Claim 1 (16/546,124 now US Patent 10,908,140)
1. (currently amended) A submersible multi-parameter sonde  comprising: 

a water-tight housing defining a water-tight;  a central processing unit (CPU); a display electronically connected to said CPU; an accelerometer electronically connected to said CPU; a measurement subsystem in electronic contact with said CPU and that provides an input to said CPU from a plurality of sonde sensors; wherein said CPU, accelerometer and measurement subsystem are positioned in said water-tight volume; and said accelerometer  detects a change in orientation of said multi- parameter sonde or an exerted force on said multi-parameter sonde to generate an input to said CPU and said CPU is configured to process said input and thereby control an output display configuration of said display based on said input change in orientation of said multi-parameter sonde or an exerted force on said multi- parameter sonde.
1. A method for displaying status and diagnostic information of a submersible multi-parameter sonde on an outer-facing surface of the submersible multi-parameter sonde, the method comprising the steps of: exerting a force on a three-axis digital accelerometer in a submersible multi-parameter sonde; outputting to a processor a signal from said three-axis digital accelerometer based on said exerted force; processing said signal with said processor to determine a force parameter; and generating with a display an output display on the outer-facing surface of the submersible multi-parameter sonde based on said force parameter; wherein said accelerometer, said processor and said display are contained in a water-tight housing and said output display provides sonde status, diagnostic information, sonde status, diagnostic information, or any combination thereof; thereby displaying status and diagnostic information of the submersible multi-parameter sonde on the outer facing surface of the submersible multi-parameter sonde.


	
Claim 20 (17/142,552, current case)
Claim 1 (16/546,124 now US Patent 10,908,140)
20. (currently amended) A method for displaying status and diagnostic information of a submersible multi-parameter sonde on an outer-facing surface of the submersible multi-parameter sonde, the method comprising the steps of: exerting a force on a three-axis digital accelerometer in a submersible multi- parameter sonde; outputting to a processor a signal from said three-axis digital accelerometer based on said exerted force; processing said signal with said processor to determine a force parameter; and generating with a display an output display  based on said force parameter: wherein said accelerometer|[,]] and said processer  are contained in a water-tight housing and said output display provides sonde status, diagnostic information, sonde status, diagnostic information, or any combination  thereof; thereby displaying on the display status and diagnostic information of the submersible multi-parameter sonde.
1. A method for displaying status and diagnostic information of a submersible multi-parameter sonde on an outer-facing surface of the submersible multi-parameter sonde, the method comprising the steps of: exerting a force on a three-axis digital accelerometer in a submersible multi-parameter sonde; outputting to a processor a signal from said three-axis digital accelerometer based on said exerted force; processing said signal with said processor to determine a force parameter; and generating with a display an output display on the outer-facing surface of the submersible multi-parameter sonde based on said force parameter; wherein said accelerometer, said processor and said display are contained in a water-tight housing and said output display provides sonde status, diagnostic information, sonde status, diagnostic information, or any combination thereof; thereby displaying status and diagnostic information of the submersible multi-parameter sonde on the outer facing surface of the submersible multi-parameter sonde.


Claim 1 (17/142,552, current case)
Claim 1 (No. 14/937,152 now US Patent 10,429,369)
1. (currently amended) A submersible multi-parameter sonde  comprising: 

a water-tight housing defining a water-tight;  a central processing unit (CPU); a display electronically connected to said CPU; an accelerometer electronically connected to said CPU; a measurement subsystem in electronic contact with said CPU and that provides an input to said CPU from a plurality of sonde sensors; wherein said CPU, accelerometer and measurement subsystem are positioned in said water-tight volume; and said accelerometer  detects a change in orientation of said multi- parameter sonde or an exerted force on said multi-parameter sonde to generate an input to said CPU and said CPU is configured to process said input and thereby control an output display configuration of said display based on said input change in orientation of said multi-parameter sonde or an exerted force on said multi- parameter sonde.
1. A submersible multi-parameter sonde having an integrated user interface comprising: 
a water-tight housing defining a water-tight volume, wherein said water-tight housing is at least partially optically transparent; a central processing unit (CPU); a display electronically connected to said CPU; an accelerometer electronically connected to said CPU; a measurement subsystem in electronic contact with said CPU and that provides an input to said CPU from a plurality of sonde sensors; wherein said CPU, display, accelerometer and measurement subsystem are positioned in said water-tight volume; and said accelerometer is configured to detect: a change in orientation including by a tilting of the sonde by a user thereof, and an exerted force including by a tapping or double tapping of the sonde by the user, to generate an input to said CPU; and said CPU is configured to process said input and control an output display configuration of said display based on said input to implement, absent any external electronics, selections of the user for display configuration and sonde function of the sonde.


Claim 20 (17/142,552, current case)
Claim 1 (No. 14/937,152 now US Patent 10,429,369)
20. (currently amended) A method for displaying status and diagnostic information of a submersible multi-parameter sonde on an outer-facing surface of the submersible multi-parameter sonde, the method comprising the steps of: exerting a force on a three-axis digital accelerometer in a submersible multi- parameter sonde; outputting to a processor a signal from said three-axis digital accelerometer based on said exerted force; processing said signal with said processor to determine a force parameter; and generating with a display an output display  based on said force parameter: wherein said accelerometer|[,]] and said processer  are contained in a water-tight housing and said output display provides sonde status, diagnostic information, sonde status, diagnostic information, or any combination  thereof; thereby displaying on the display status and diagnostic information of the submersible multi-parameter sonde.
1. A submersible multi-parameter sonde having an integrated user interface comprising: 
a water-tight housing defining a water-tight volume, wherein said water-tight housing is at least partially optically transparent; a central processing unit (CPU); a display electronically connected to said CPU; an accelerometer electronically connected to said CPU; a measurement subsystem in electronic contact with said CPU and that provides an input to said CPU from a plurality of sonde sensors; wherein said CPU, display, accelerometer and measurement subsystem are positioned in said water-tight volume; and said accelerometer is configured to detect: a change in orientation including by a tilting of the sonde by a user thereof, and an exerted force including by a tapping or double tapping of the sonde by the user, to generate an input to said CPU; and said CPU is configured to process said input and control an output display configuration of said display based on said input to implement, absent any external electronics, selections of the user for display configuration and sonde function of the sonde.



Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
October 5, 2022